Lewis, P.,
delivered the opinion of the court.
This was a proceeding by information in the nature of a quo warranto, instituted by the Commonwealth through the attorney-general in the circuit court of the city of Richmond. The *221object • of the proceeding was to test the right of the Dismal Swamp Canal Company to exercise the privileges and franchises of a lottery company within this State. The company claimed the right to do so by virtue of the fourth section of an act passed on the 14th of February, 1816, which act, as it contends, constituted a contract which it was not competent for the legislature to revoke by subsequent statutes, which repeal the fourth section of the act aforesaid. Code 1873, ch. 194, secs. 12, 13; acts 1883-84, p. 368. And it insists that such subsequent legislation is repugnant to the tenth section of the first article- of the constitution of the United States, which inhibits the several States from passing any law impairing the obligation of contracts. This view, however, was not sustained by the circuit court, and accordingly, by the judgment complained of, entered on the 13th day of March, 1885, it was “ordered that the privileges,liberties, and franchises granted to the said Dismal Swamp Canal Company by the fourth section of the act of the General Assembly of Virginia, passed on the 14th day of February, 1816, be seized into the hands and custody of the Commonwealth of Virginia, and that the said corporation be forever prohibited from using or exercising the same; and that the said Dismal Swamp Canal Company do pay to the Commonwealth her costs,” etc.
The only question raised here is whether the statutes, repealing the fourth section of the act of February 14, 1816, impair the obligation of a contract, which is protected by the clause of the federal constitution, to which we have referred. And as for the reasons stated in writing, and filed with the record in the case of Justice v. The Commonwealth, just decided, we are of opinion that they do not. The judgment of the circuit court must be affirmed.
Judgment aeeiemed.